EXECUTION VERSION

NINTH AMENDMENT AND CONSENT TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT

                    NINTH AMENDMENT AND CONSENT, dated as of January 15, 2009,
to the Credit Agreement referred to below (this “Amendment”), by and among
BUTLER SERVICE GROUP, INC., a New Jersey corporation, as Borrower (“Borrower”),
the other Credit Parties signatory hereto, GENERAL ELECTRIC CAPITAL CORPORATION,
a Delaware corporation, for itself, as Lender, and as Agent for Lenders (in such
capacity, “Agent”) and the other Lenders signatory hereto.

W I T N E S S E T H:

                    WHEREAS, Borrower, the other Credit Parties signatory
thereto, Agent, and Lenders signatory thereto are parties to that certain Third
Amended and Restated Credit Agreement, dated as of August 29, 2007, as amended
as of February 1, 2008, as further amended as of February 28, 2008, as further
amended as of April 14, 2008, as further amended as of April 28, 2008, as
further amended as of May 12, 2008, as further amended as of May 30, 2008, as
further amended as of June 13, 2008, and as further amended by that certain
Forbearance Agreement, dated as of September 29, 2008, by and among Borrower,
the Credit Parties signatory thereto and Agent (as that agreement has been
amended, restated and modified from time to time, the “Forbearance Agreement”)
(including all annexes, exhibits and schedules thereto, and as amended,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Credit Agreement”); and

                    WHEREAS, Borrower has requested that Agent and Lenders
consent to certain actions to be taken by the Credit Parties that would be
otherwise in violation of the Forbearance Agreement; and

                    WHEREAS, Agent and Requisite Lenders have agreed to provide
such consents in the manner and on the terms and conditions provided for herein;
and

                    WHEREAS, Agent and Requisite Lenders have agreed to amend
the Credit Agreement in the manner and on the terms and conditions provided for
herein.

                    NOW THEREFORE, in consideration of the premises and for
other good and valuable consideration, the receipt, adequacy and sufficiency of
which are hereby acknowledged, the parties hereby agree as follows:

                    1.          Definitions. Capitalized terms not otherwise
defined herein shall have the meanings ascribed to them in Annex A of the Credit
Agreement.

                    2.          Consent. Notwithstanding anything to the
contrary contained in the Forbearance Agreement or any other Loan Document, as
of the Ninth Amendment Effective Date (as hereinafter defined), Agent and
Requisite Lenders hereby consent to Borrower’s delivery of a qualification
certificate to do business as a foreign entity in New York and a good standing
certificate under the laws of New York for Butler Publishing on or prior to May
15, 2009.

                    3.          Forbearance. Notwithstanding anything to the
contrary contained in the Forbearance Agreement (including Section G(10) of that
certain Fourth Amendment to the Forbearance Agreement, dated as of December 23,
2008, by and among Borrower, the Credit Parties signatory thereto and Agent) or
any other Loan Document, during the period commencing on the Ninth Amendment
Effective Date and ending on March 1, 2009, and provided that no Default or
Event of Default has

--------------------------------------------------------------------------------




occurred, Agent and Requisite Lenders agree to waive the requirements set forth
in Section 8.1(n) and clause (c) of Annex G of the Credit Agreement during such
period.

                  4.          Amendments to the Credit Agreement. Annex G of the
Credit Agreement is hereby amended and restated as of the Ninth Amendment
Effective Date by amending and restating clauses (a), and (b), in their entirety
and substituting in lieu thereof the following new clauses (a), and (b):

 

 

 

“(a) Maximum Capital Expenditures. For the period commencing on January 1, 2009
and ending on March 1, 2009, Holdings and its Subsidiaries on a consolidated
basis shall not make Capital Expenditures that exceed $100,000 during such
period.

 

 

 

(b) Minimum Fixed Charge Coverage Ratio. Holdings and its Subsidiaries shall
have on a consolidated basis at the end of each period set forth below, a Fixed
Charge Coverage Ratio of not less than the following:

 

 

 

          (i)         1.05:1.00 for the Fiscal Quarter ending June 30, 2008;

 

 

 

         (ii)         1.05:1.00 for the period of two (2) consecutive Fiscal
Quarters ending September 30, 2008;

 

 

 

        (iii)         1.00:1.00 for the period of three (3) consecutive Fiscal
Quarters ending December 31, 2008;

 

 

 

        (iv)         1.05:1.00 for each period of four (4) consecutive Fiscal
Quarters ending March 31, 2009;

 

 

 

         (v)         1.10:1.00 for each period of four (4) consecutive Fiscal
Quarters ending thereafter.”

                  5.          Representations and Warranties. To induce Agent
and Required Lenders to enter into this Amendment, each of Borrower and the
Credit Parties make the following representations and warranties to Agent and
Lenders:

                                 (a)     The execution, delivery and performance
of this Amendment and the performance of the Credit Agreement, as amended by
this Amendment (the “Amended Credit Agreement”) by Borrower and the other Credit
Parties: (a) is within such Person’s organizational power, (b) has been duly
authorized by all necessary or proper corporate and shareholder action, (c) does
not contravene any provision of such Person’s charter or bylaws or equivalent
organizational documents, (d) does not violate any law or regulation, or any
order or decree of any court or Governmental Authority, (e) does not conflict
with or result in the breach or termination of, constitute a default under or
accelerate or permit the acceleration of any performance required by, any
indenture, mortgage, deed of trust, lease, agreement or other instrument to
which such Person is a party or by which such Person or any of its property is
bound, (f) does not result in the creation or imposition of any Lien upon any of
the property of such Person other than those in favor of Agent pursuant to the
Loan Documents, and (g) does not require the consent or approval of any
Governmental Authority or any other Person.

                                 (b)    This Amendment has been duly executed
and delivered by or on behalf of each of Borrower and the other Credit Parties.

--------------------------------------------------------------------------------




                              (c)          Each of this Amendment and the
Amended Credit Agreement constitutes a legal, valid and binding obligation of
Borrower and each of the other Credit Parties party thereto, enforceable against
each in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

                              (d)          No action, claim, lawsuit, demand,
investigation or proceeding is now pending or, to the knowledge of any Credit
Party, threatened against any Credit Party, at law, in equity or otherwise,
before any court, board, commission, agency or instrumentality of any
Governmental Authority, or before any arbitrator or panel of arbitrators, (a)
which challenges Borrower’s or, to the extent applicable, any other Credit
Party’s right, power, or competence to enter into this Amendment or perform any
of their respective obligations under this Amendment, the Amended Credit
Agreement or any other Loan Document, or the validity or enforceability of this
Amendment, the Amended Credit Agreement or any other Loan Document or any action
taken under this Amendment, the Amended Credit Agreement or any other Loan
Document or (b) which if determined adversely, is reasonably likely to have or
result in a Material Adverse Effect. To the knowledge of Holdings or Borrower,
there does not exist a state of facts which is reasonably likely to give rise to
such proceedings.

                              (e)          The representations and warranties of
Borrower and the other Credit Parties contained in the Credit Agreement and each
other Loan Document shall be true and correct on and as of the date hereof with
the same effect as if such representations and warranties had been made on and
as of such date, except that any such representation or warranty which is
expressly made only as of a specified date need be true only as of such date.

                              (f)          As of January 15, 2009, the aggregate
amount of liabilities of the Borrower and the other Credit Parties for unpaid
payroll taxes equals $1,342,663.68, consisting of (i) $1,336,768.64 in
liabilities for unpaid payroll taxes arising out of payroll paid prior to
January 12, 2009, and (ii) $5,895.04 in liabilities for unpaid payroll taxes
arising out of payroll paid on January 12, 2009.

                    6.       Covenants. To induce Agent and Required Lenders to
enter into this Amendment, each of Borrower and the Credit Parties hereby
jointly and severally covenant and agree that:

                              (a)          No later than January 23, 2009, the
Credit Parties shall cause the bank, deposit, securities, commodities or other
accounts set forth on clause (a) of Schedule 1 attached hereto to be closed and
shall deliver to Agent evidence of the same in form and substance reasonably
satisfactory to Agent.

                              (b)          No later than January 30, 2009, the
Credit Parties shall cause the bank, deposit, securities, commodities or other
accounts set forth on clause (b) of Schedule 1 attached hereto to be closed and
shall deliver to Agent evidence of the same in form and substance reasonably
satisfactory to Agent.

                              (c)          Unless otherwise agreed to by Agent
in its sole discretion, no later than February 15, 2009, each Credit Party shall
deliver to Agent a blocked account, lockbox or similar agreement for each of the
accounts set forth on clause (c) of Schedule 1 attached hereto (other than a
blocked account, lockbox or similar agreement for employee wage and benefit
payment accounts for the benefit of the Credit Parties’ salaried employees and
withholding taxes and other fiduciary accounts).

--------------------------------------------------------------------------------




                              (d)          No later than March 1, 2009, the
Agent, Lenders and Credit Parties shall have negotiated, in good faith, and
revised the levels included within the Event of Default set forth in Section
8.1(n) of the Credit Agreement and the levels for the financial covenants set
forth in clauses (a) through (c) of Annex G for the periods subsequent to
December 31, 2008.

                              (e)          Each Credit Party covenants that it
will continue to pay all Charges in accordance with Section 5.2 of the Credit
Agreement from and after the Ninth Amendment Effective Date, and that such
Credit Party will not permit the aggregate amount of liabilities of the Borrower
and the other Credit Parties for unpaid payroll taxes arising out of payroll
paid prior to the date set forth as the “last payroll payment date” in any
Borrower certification to Agent or any Lender as to the amount of outstanding
payroll taxes to exceed $1,342,663.68.

                    7.       No Other Amendments/Waivers. Except as expressly
amended herein, the Credit Agreement and the other Loan Documents shall be
unmodified and shall continue to be in full force and effect in accordance with
their terms. In addition, this Amendment shall not be deemed a waiver of any
term or condition of any Loan Document and shall not be deemed to prejudice any
right or rights which Agent, for itself and Lenders, may now have or may have in
the future under or in connection with any Loan Document or any of the
instruments or agreements referred to therein, as the same may be amended from
time to time.

                    8.       Outstanding Indebtedness; Waiver of Claims. Each of
Borrower and the other Credit Parties hereby acknowledges and agrees that as of
January 15, 2009, the aggregate outstanding principal amount of the Revolving
Loan is $22,307,060.78 and the aggregate outstanding Letters of Credit
Obligations is $2,689,515.95, and that such principal amounts are payable
pursuant to the Credit Agreement without defense, offset, withholding,
counterclaim or deduction of any kind. Borrower and each other Credit Party
hereby waives, releases, remises and forever discharges Agent, Lenders and each
other Indemnified Person from any and all claims, suits, actions,
investigations, proceedings or demands arising out of or in connection with the
Credit Agreement (collectively, “Claims”), whether based in contract, tort,
implied or express warranty, strict liability, criminal or civil statute or
common law of any kind or character, known or unknown, which Borrower or any
other Credit Party ever had, now has or might hereafter have against Agent or
Lenders which relates, directly or indirectly, to any acts or omissions of
Agent, Lenders or any other Indemnified Person on or prior to the date hereof;
provided, that neither Borrower nor any other Credit Party waives any Claim
solely to the extent such Claim relates to Agent’s or any Lender’s gross
negligence or willful misconduct.

                    9.       Expenses. Borrower and the other Credit Parties
hereby reconfirm their respective obligations pursuant to Sections 1.9 and 11.3
of the Credit Agreement to pay and reimburse Agent, for itself and Lenders, for
all reasonable costs and expenses (including, without limitation, reasonable
fees of counsel) incurred in connection with the negotiation, preparation,
execution and delivery of this Amendment and all other documents and instruments
delivered in connection herewith.

                    10.     Effectiveness. This Amendment shall be deemed
effective as of the date hereof (the “Ninth Amendment Effective Date”) only upon
satisfaction in full in the judgment of Agent of each of the following
conditions:

                              (a)          Amendment. Agent shall have received
five (5) original copies of this Amendment duly executed and delivered by Agent,
the Requisite Lenders, Borrower and the other Credit Parties.

--------------------------------------------------------------------------------




                                   (b)          Side Letter. Agent shall have
received four (4) original fully-executed copies of the Side Letter, dated as of
the date hereof, duly executed and delivered by Agent, Borrower and the Credit
Parties.

                                   (c)          Payment of Fees and Expenses.
Borrower shall have paid to Agent all documented costs, fees and expenses owing
to Agent (including, without limitation, all reasonable legal fees and
expenses).

                                   (d)          Representations and Warranties.
The representations and warranties of or on behalf of Borrower and the Credit
Parties in this Amendment shall be true and correct on and as of the date
hereof, except that any such representation or warranty which is expressly made
only as of a specified date need be true only as of such date.

                    11.          GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED
BY, AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

                    12.          Counterparts. This Amendment may be executed by
the parties hereto on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

[SIGNATURE PAGES FOLLOW]

--------------------------------------------------------------------------------




                    IN WITNESS WHEREOF, the parties hereto have caused this
Amendment to be duly executed and delivered as of the day and year first above
written.

 

 

 

 

 

 

BUTLER SERVICE GROUP, INC., as Borrower

 

 

 

 

 

 

 

By:

/s/ Gerald P. Simone

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

Gerald P. Simone

 

 

Title:

SVP Finance & Accounting

 


--------------------------------------------------------------------------------




 

 

 

 

 

GENERAL ELECTRIC CAPITAL
CORPORATION, as Agent and Lender

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

 

Title: Duly Authorized Signatory

The following Persons are signatories to this Amendment in their capacity as
Credit Parties and not as Borrower.

 

BUTLER INTERNATIONAL, INC.

BUTLER SERVICES INTERNATIONAL, INC.

BUTLER TELECOM, INC.

BUTLER PUBLISHING, INC.

BUTLER OF NEW JERSEY REALTY CORP.

BUTLER SERVICES, INC.

BUTLER UTILITY SERVICE, INC.

BUTLER RESOURCES, LLC


 

 

 

 

By:

/s/ Gerald P. Simone

 

 

--------------------------------------------------------------------------------

 

Name:  

Gerald P. Simone

 

Title:

SVP Finance & Accounting

 

 

 

 

 


--------------------------------------------------------------------------------




 

 

 

 

 

GENERAL ELECTRIC CAPITAL
CORPORATION, as Agent and Lender

 

 

 

By:

/s/ James H. Kaufman

 

 

--------------------------------------------------------------------------------

 

Name:

 James H. Kaufman

 

 

--------------------------------------------------------------------------------

 

 

Title: Duly Authorized Signatory

Signature Page to Ninth Amendment to Third Amended and Restates CA

--------------------------------------------------------------------------------